Citation Nr: 0209223	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-18 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for right 
ilioinguinal (nerve) entrapment, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969.  The Board of Veterans' Appeals (Board) received this 
case on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the claim on appeal.  By a 
January 2001 decision, the Board remanded the claims to the 
RO for further development.  The claims have been returned to 
the Board and are ready for appellate review.  

The Board notes that additional VA clinical records, 
including treatment records dated in October 2001, were 
apparently associated with the claims file after the RO 
issued an August 2001 supplemental statement of the case 
(SSOC).  The additional records are not pertinent to the 
claims addressed in the merits portion of this decision, and 
appellate review of those claims may proceed.  67 Fed. Reg. 
3099 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).

In this case, after the RO completed development of the 
remanded claim for service connection for bilateral 
peripheral neuropathy, the veteran submitted a claim of 
entitlement to service connection for diabetes mellitus on a 
presumptive basis, as due to exposure to Agent Orange.  A new 
claim which has not yet been adjudicated by the RO is 
generally referred to the RO for appropriate action.  
However, in this case, resolution of the new claim for 
service connection for diabetes could well impact upon the 
Board's consideration of the claim of entitlement to service 
connection for bilateral peripheral neuropathy, as the 
veteran has claimed service connection for peripheral 
neuropathy, which would encompass a claim that the disorder 
is secondary to diabetes mellitus.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  These issues are addressed in the REMAND appended to 
this decision.

During the pendency of this appeal, the veteran submitted new 
claims of entitlement to service connection for bone and 
joint pain and for a skin disorder.  The record before the 
Board does not reflect that the RO has adjudicated these 
claims.  These claims are REFERRED to the RO for appropriate 
action.

The veteran contends, including in his December 1999 personal 
hearing testimony, that his hip giving way is a residual of 
an injury incurred in service, previously diagnosed.  The 
medical evidence reflects that providers have been unable to 
determine the cause of the veteran's symptoms of right hip 
pain and giving way, and do not attribute this to the 
veteran's service-connected right ilioinguinal nerve 
entrapment, and that various clinical explanations and 
diagnoses have been suggested.  The Board finds that the 
veteran has raised a claim for service connection for a right 
hip disorder, variously diagnosed.  This claim is REFERRED to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  The veteran's service-connected ilioinguinal nerve 
entrapment is manifested by right thigh pain and numbness of 
the medial aspect of the right lower extremity from the groin 
to the ankle. 

3.  The medical evidence and opinion of record establishes 
that the veteran's current back disability is not related to 
the veteran's active military service or any incident 
therein.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right ilioinguinal (nerve) entrapment have not been met.  
38 U.S.C.A. §§ 1155, 1159, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 3.957, 4.123, 4.124, 4.124a, Diagnostic 
Codes 8530, 8630, 8730 (2001). 

2.  A back disorder was not incurred in or aggravated by 
service, and arthritis of the back may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
evaluation for his service-connected right ilioinguinal nerve 
entrapment because the symptoms of that disability, including 
right hip giving way and falls, have increased in severity.  
He also contends that he is entitled to service connection 
for a back disorder because he has had back pain since he 
incurred an injury in service.

The Board's January 2001 remand specifically advised the 
veteran of enactment of the Veterans Claims Assistance Act of 
2000, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) (VCAA).  The Board's 
remand further advised the veteran about the evidence 
required to substantiate his claims and the types of evidence 
VA could obtain on his behalf.  The veteran was thereafter 
provided by the RO with a February 2001 letter which 
specifically advised the veteran about the types of evidence 
required to substantiate his claim, in general, and the 
assistance the RO could provide in obtaining records.   The 
veteran has been afforded VA examinations and has been 
offered the opportunity to submit or identify evidence which 
might be relevant to substantiate his claim.  All duties to 
the veteran, including those specified in the VCAA, have been 
met. 

1.  Claim for increased evaluation, right ilioinguinal nerve 
entrapment

Historically, the veteran's service medical records reflect 
that the veteran reported that he sustained a fall, and a 
right groin injury was noted.  Ilioinguinal entrapment 
neuropathy, right leg, was diagnosed and treated during the 
veteran's service.  By a rating decision prepared in December 
1969, the veteran was granted service connection for 
ilioinguinal entrapment, and a 10 percent disability 
evaluation was assigned.  That assigned evaluation continued 
in effect, unchanged, at the time the veteran submitted the 
1998 claim for increase which underlies this appeal. 

On VA examination conducted in August 1998, the veteran 
reported injuring his right groin while scaling a wall on an 
obstacle course.  The veteran complained of low back pain, 
pain in the right groin region, and pain in the right lower 
extremity.  He reported persistent numbness in the medial 
aspect of the right lower extremity, beginning at the 
inguinal ligament and preceding distally to the ankle.  The 
veteran's right lower extremity was normal on examination.  
The veteran's gait was normal.  Tendon reflexes were 
hypoactive and judged to be 1+ but symmetric at the knees and 
ankles.  The examiner assigned diagnoses of peripheral 
neuropathy and femoral sensory neuropathy.  The examiner 
concluded that the etiology of the femoral neuropathy in the 
right lower extremity was due to treatment in service.

At a personal hearing conducted in December 1999, the veteran 
testified that, as a result of his nerve entrapment 
disability, his hip would sometimes go out, causing him to 
fall.  The veteran testified that whenever he turned to the 
right, he had a pinching pain, which would sometimes become 
more intense, causing him to fall. 

VA outpatient treatment notes dated in July 1999 reflect that 
the veteran was evaluated for hip pain of unknown etiology.  
The veteran reported that multiple hip and back x-rays over 
the years were negative.  A diagnosis of possible chronic 
tendinitis secondary to old trauma was assigned.  

On VA examination conducted in May 2001, the veteran reported 
having constant back pain following a helicopter crash in 
Vietnam in May 1968.  He described the back pain as a 
constant pain localized around the belt line and radiating 
into the right groin.  The pain did not increase with 
coughing sneezing, or bearing down, but was lessened by 
avoidance of movement and by the supine position.  Weakness 
was restricted to the right hip area.  He reported losing 
control of urination when the back pain was severe.  In the 
right lower extremity, there was give-away weakness in the 
right iliopsoas muscle, quadriceps muscle, and the tibialis 
anterior.  Sensory examination revealed reduced light touch 
and pinprick in the medial aspect of the right thigh and 
right leg.  There was numbness and tingling in the medial 
aspect of the thigh and the leg without involvement of the 
inguinal area.  Neurologic examination did not reveal any 
tenderness in the groin area, including the anterior superior 
iliac spine.  The examiner concluded that the veteran's groin 
pain started in the back and radiated to the right groin.  
The examiner stated that electrodiagnostic studies were 
necessary to distinguish between L1-L2 radiculopathy, 
plexopathy, and ilioinguinal neuropathy.  The examiner 
concluded that the veteran's symptoms were very unlikely to 
be related to involvement of the ilioinguinal nerve.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

The manifestations of the veteran's service-connected right 
ilioinguinal nerve entrapment disability are currently 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8530.  DC 8530 provides the rating criteria for paralysis of 
the ilioinguinal nerve.  Severe to complete paralysis of the 
ilioinguinal nerve warrants a 10 percent rating.  Mild or 
moderate paralysis is given a noncompensable rating.  Thus, 
the veteran's 10 percent evaluation under DC 8530 is the 
maximum schedular evaluation available under that diagnostic 
code.

The Board has considered whether an evaluation in excess of 
10 percent is available under any other applicable diagnostic 
code.  The criteria of DC 8530 are applicable, under DC 8630, 
for neuritis of that nerve, and DC 8730, used to evaluate 
neuralgia of that nerve.  38 C.F.R. § 4.124a, DCs 8530, 8630, 
8730.  However, since the veteran is already receiving the 
maximum evaluation under the applicable diagnostic criteria 
for impairment of the ilioinguinal nerve, no higher 
evaluation is available under either DC 8630 or 8730.  

The medical evidence includes a medical opinion that the 
affected nerve is the femoral nerve.  Complete paralysis of 
the anterior crural nerve (femoral), with paralysis of the 
quadriceps extensor muscles, warrants a 40 percent 
evaluation.  Incomplete paralysis of the anterior crural 
nerve (femoral) warrants a 30 percent evaluation if severe, a 
20 percent evaluation if moderate, and a 10 percent 
evaluation if mild.  38 C.F.R. § 4.124a, DC 8526 (2001).

In this case, the veteran has no manifestations of paralysis.  
The examiner who conducted the August 1998 VA examination 
concluded that there was right groin pain and persistent 
numbness in the medical aspect of the leg, but muscle 
strength was normal and the veteran's gait was normal.  There 
is no clinical evidence that the veteran has any limitation 
of motion or other indication of partial paralysis.  There is 
no evidence to support an evaluation in excess of 10 percent 
under DC 8526.  

The Board is unable to find any diagnostic code which 
provides an evaluation in excess of 10 percent for the 
veteran's current manifestations of ilioinguinal nerve 
entrapment diagnosed in service.  Furthermore, the Board 
finds, as did the RO, that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1).  

There is no showing that the veteran's nerve entrapment of 
the ilioinguinal nerve has necessitated frequent periods of 
hospitalization; or has otherwise rendered impractical the 
application of the regular schedular standards.  The Board 
notes the veteran's contentions that he had to stop working 
as a result of back and hip pain, but notes that the medical 
evidence includes opinions that these symptoms are not part 
of the veteran's service-connected ilioinguinal nerve 
entrapment.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

2.  Claim of entitlement to service connection for a back 
disorder  

The veteran's service medical records reflect that he sought 
treatment for pain in the left hip and low back in June 1968.  
He reported that he hurt his back approximately two weeks 
earlier.  He described a "shock like" pain in the right groin 
and down the medial aspect of the leg.  Low back pain and 
right hip pain was the initial assessment.  In December 1968, 
the veteran sought treatment for right groin pain of two 
years' duration, which he related to an injury in basic 
training.  At the time of the veteran's separation physical, 
in November 1969, no abnormality of the musculoskeletal 
system was noted.  The physician's summary of history for 
that separation examination reflects that the veteran had 
groin pain which was diagnosed as entrapment of the nerve in 
the inguinal area.  This evidence is unfavorable to the 
veteran, as there is no record of complaints of back pain 
after initial treatment in June 1968.  The evidence 
establishes that the veteran did not have a chronic back 
disorder identifiable during service.  

The veteran did not seek service connection for a back 
disorder until April 1998.  By a letter dated in June 1998, 
the veteran was advised that he should provide medical 
evidence that a back disorder began in service or was present 
within one year of his separation from service or that he 
received continuous treatment for that disorder following his 
discharge from service.

At his December 1999 personal hearing, the transcript of 
which was accepted as the substantive appeal, the veteran 
submitted November 1997 outpatient treatment record which 
reflected the veteran's report that he sustained a helicopter 
accident in service and was told he had a malignant nerve 
injury to his hip and back.  He reported taking over-the-
counter medication for leg and back pain since service.  The 
examiner assigned a diagnosis of joint pain.  The veteran 
also submitted private chiropractic records reflecting 
treatment in 1993 and 1994 for back and leg pain.

At a personal hearing conducted in December 1999, the veteran 
testified that he was in a helicopter which was shot down 
while he was stationed in Vietnam in about June 1968.  He 
further testified that he did not seek private treatment for 
his back pain, and did not tell his employer about his back 
pain or difficulty or problems with falling, because he did 
not want to lose his job as a lineman.  He testified that he 
had to quit that job because he could no longer climb a pole.  
He also testified that he did not remember the names of any 
of the servicemembers who were with him when he was involved 
in the helicopter crash, but stated that he had been told 
that most of them were killed.  

The veteran's testimony is essentially unfavorable to his 
claim because his testimony about his injury appears to 
conflict with the information in the service medical records.  
The veteran's testimony also establishes that there is no 
additional clinical evidence proximate to his service which 
could be obtained. 

VA outpatient treatment notes dated in February 2000 reflect 
that magnetic resonance imagining (MRI) examination showed no 
disc or vertebral body disease of the spine.  The lumbar 
spine showed narrowing of the L4-L5 disc space without 
osteophytes.  The anterior-posterior view suggested facet 
disease.  The assigned diagnosis was probable degenerative 
joint disease of L4-L5 and right facet joint disease.  The 
examiner noted that this was very mild and should not cause 
many of the symptoms the veteran reported.  

On VA examination conducted in May 2001, the veteran had an 
antalgic gait, due to back pain, with a tendency to limp on 
the right leg.  There was restriction of lumbosacral motion 
to 60 degrees of flexion due to pain and muscle spasm in the 
paravertebral area.  The examiner concluded that the veteran 
had chronic back pain with features to suggest ongoing nerve 
root irritation and radiculopathy affecting nerve roots L1 to 
L4.

The examiner who conducted VA examination later that same 
month, May 2001, noted the veteran's report of a helicopter 
accident with back injury in 1968.  The examiner noted that 
there was no other treatment for back pain in service and 
that the veteran did not report chronic back pain at the time 
of examination for service separation.  The examiner 
concluded that it was unlikely that the veteran's current 
back pain was related to this injury in service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.309.

While low back pain was diagnosed in service, there is no 
clinical evidence that a back disability was diagnosed in 
service, and there is no clinical or other evidence that the 
veteran had chronic back disability during service.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

The veteran has specifically testified that there are no 
clinical records available proximate to his service which 
might establish that a back disorder was manifested during 
the presumptive period, because he did not seek private 
medical treatment during this period.  He has also testified 
that employment records would not be available to 
substantiate his claim, as he did not want to let him 
employers know of his back problems.  

Service connection may also be granted if a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 489 (1997).  In 
this case, there is no showing of continuity of symptoms 
after the veteran's discharge, and the veteran himself has 
established that no such evidence is available.  VA medical 
opinion was obtained, and that opinion is unfavorable to the 
veteran's claim, indicating that it is unlikely that the 
veteran's current diagnosed back disorder is related to an 
injury in service.  

In short, the only evidence favorable to the claim consists 
of statements and contentions submitted by the veteran.  This 
lay evidence is not competent medical evidence to establish 
that a current back disorder is a result of his service.  
While the veteran's statements to the effect that he has 
experienced back pain since service are credible, those 
statements are not competent medical evidence to establish 
that the back pain the veteran had after service is medically 
attributable to service, or to establish that the back pain 
the veteran currently has is attributable to an injury in 
service.  In particular, the Court of Appeals for Veterans 
Claims (Court) has stated that a lay opinion is not competent 
to provide the necessary nexus between an injury in service 
and a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The preponderance of the evidence is against the claim.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
The claim must be denied.  


ORDER

The appeal for an increased evaluation in excess of 10 
percent for ilioinguinal entrapment is denied.

The appeal for service connection for a back disorder is 
denied.



REMAND

The veteran perfected appeal of a claim of entitlement to 
service connection for bilateral peripheral neuropathy, 
claimed as directly related to service.  That claim was 
remanded in a January 2001 Board decision.  Following 
additional development, the RO issued an SSOC in August 2001, 
which continued denial of service connection for bilateral 
peripheral neuropathy.  

Some medical evidence of record at the time the RO prepared 
the August 2001 SSOC indicated that the veteran might have 
diabetic peripheral neuropathy.  The RO noted that the 
veteran had not submitted a claim for service connection for 
diabetes.  However, the examiner who conducted the most 
recent medical evidence of record, a May 2001 VA examination, 
concluded that the veteran did not have peripheral neuropathy 
or diabetic peripheral neuropathy.  The RO determined that 
there was no basis for a grant of service connection for 
bilateral peripheral neuropathy.

However, by a statement dated by the veteran in late July 
2001, but date-stamped as first received by VA in October 
2001, the veteran submitted a claim of entitlement to service 
connection for diabetes mellitus (diabetes mellitus Type II) 
on a presumptive basis due to exposure to Agent Orange.  The 
facts establish that the veteran did serve in Vietnam and 
that diabetes mellitus has been diagnosed and treated.  
Additionally, following the issuance of the August 2001 SSOC, 
VA outpatient treatment records dated through October 2001 
have been associated with the claims file.  These clinical 
records reflect that electromyography (EMG) examination 
conducted in October 2001 shows findings consistent with 
diabetic neuropathy.  

The question of the veteran's entitlement to service 
connection for bilateral peripheral neuropathy, as secondary 
to diabetes, is "inextricably intertwined" with the claim for 
presumptive service connection for diabetes, since the 
adjudication of the veteran's claim for service connection 
for diabetes could have a significant impact on the outcome 
of his claim of entitlement to service connection for 
peripheral neuropathy, if diabetic peripheral neuropathy is 
established as a diagnosis.  As such, these two claims are 
"inextricably intertwined," and the claim of entitlement to 
service connection for peripheral neuropathy should not be 
adjudicated prior to action on the claim for service 
connection for diabetes.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  A decision by the Board on the 
veteran's claim of entitlement to peripheral neuropathy, 
prior to development and adjudication of the claim for 
service connection for diabetes mellitus, would be premature.

Moreover, the Board notes that the additional evidence 
associated with the claims after the RO issued the last SSOC 
of record, in August 2001, is pertinent to the claim of 
entitlement to service connection for peripheral neuropathy.  
The examiner who conducted the May 2001 VA examination 
indicated that EMG examination would be helpful in 
determining whether the veteran had peripheral neuropathy, 
possibly subclinical, but, when the veteran did not appear 
for an EMG scheduled in May, the examiner completed the 
examination report.  However, the veteran apparently 
rescheduled EMG testing, which was completed in October 2001.  
It does not appear that the examiner who conducted the May 
2001 examination has been made aware of the EMG results.  
Further development of the medical evidence prior to 
adjudication of the claim for service connection for 
bilateral peripheral neuropathy is required. 

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should complete any 
development or other actions as necessary 
to adjudicate the veteran's claim of 
entitlement to service connection for 
diabetes mellitus.  

2.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for peripheral neuropathy 
from October 2001 to the present.  
Thereafter, the RO should attempt to 
obtain and associate with the claims file 
copies of any additional VA records and 
any identified non-VA (private) records. 

3.  The veteran should be afforded 
neurologic examination to determine the 
etiology and appropriate diagnosis of the 
veteran's lower extremity symptoms.  The 
claims folder should be made available to 
the examiner for review before the 
examination, including the clinical 
records of VA treatment since May 2001.  
The examiner should reconcile the 
conflicting medical evidence as to 
whether the veteran does or does not have 
peripheral neuropathy, and should be 
requested to determine what diagnosis/es 
should be assigned for the veteran's 
lower extremity complaints.  If the 
veteran has peripheral neuropathy of one 
or both lower extremities, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran's peripheral neuropathy was 
manifested in service, is directly 
related to service, or is secondary to 
diabetes mellitus Type II, or to any 
disability for which the veteran is 
service-connected, to include right 
ilioinguinal nerve entrapment or 
treatment provided for that diagnosis in 
service. 

4.  Thereafter, the RO should complete 
any notification and development 
action(s) required by the VCAA, and 
should readjudicate the claim of 
entitlement to service connection for 
peripheral neuropathy, under any 
applicable basis.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

